                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


UNITED STATES OF AMERICA


V.                                               Case No. 3:19cr82-HEH


ANTHONY EUGENE PETERS,

             Defendant.



                             MEMORANDUM OPINION
            (Defendant's Motion to Suppress Evidence and Statements)

       As a result of a stop and frisk conducted by officers ofthe Richmond City Police

Department on February 3, 2019, on the grounds of Creighton Court Apartments,the

Defendant, Anthony Eugene Peters("Defendant") was charged with possession of a

firearm by a convicted felon. Claiming that the arresting officers acted without

articulable and particularized suspicion that criminal activity was afoot. Defendant moves

the Court to suppress the firearm seized, along with any accompanying remarks made by

him to the officers. Both the Defendant and the United States have filed memoranda


supporting their respective positions. On July 29, 2019, following the testimony ofthe

arresting officers, the Court heard oral argument.

       The Creighton Court Apartment complex ("Creighton Court")is managed and

operated by the Richmond Redevelopment and Housing Authority("RRHA"). RRHA

has authorized officers ofthe Richmond City Police Department to enforce the trespass
laws ofthe Commonwealth of Virginia(Va. Code Ann. § 18.2-119) upon all RRHA-

owned real property within the City ofRichmond. (Gov't's Ex. 1.)'

       During the early evening hours of February 3, 2019, Officers Stephen Butler and

Mitchell Cooper, ofthe Richmond City Police Department, were patrolling Creighton

Court. While Officer Cooper was still in training. Officer Butler had been a Richmond

City Police Officer for eight years. Officer Butler was familiar with the Creighton Court

complex having made a number of prior arrests in the area for drug possession and

trafficking, as well as firearm offenses. At approximately 5:30 p.m., in the 2000 block of

Creighton Road,the officers observed the Defendant walking along the sidewalk

accompanied by Gary Garrison ("Garrison"). Officer Butler recognized the Defendant as

someone with whom he had had prior contact. He knew from a prior review of police

records that the Defendant was not a resident of Creighton Court. The officer further

believed from those records that the Defendant had been previously convicted of

trespassing on Creighton Court property and had been barred from the area. The records,

which were several years old, revealed that the Defendant was believed to be a gang

member and that he should be considered "probably armed." (Gov'fs Ex. 3.)

       Officer Butler also testified that he had received information from a confidential

informant, who he believed at the time was reliable,^ that the Defendant was selling crack




^ Apartment complexes owned by RRHA are restricted access with signs posted on such
structures. Access is limited to residents, their guests, RRHA employees, and others with a
legitimate business or social purpose.
^ Officer Butler concedes that the informant had a number of prior felony convictions as well as
a pending felony drug charge.
cocaine in the area in which the officers encountered him. The officer was also aware


that Garrison had been prohibited from being in Creighton Court. Consequently, the

officers, in uniform and driving a marked police unit, exited and approached the

Defendant and Garrison. As they did, the officers activated their body cameras. Officer

Butler walked directly toward both individuals and asked them what they were doing on

Creighton Court property since they were not supposed to be there. According to Officer

Cooper, they were approximately three to five feet from the Defendant. He described

their voice tone as stern but respectful. When asked, the Defendant indicated he had no

identification. Officer Butler then inquired if either had weapons and asked if they could

lift their shirts up. The Defendant, who Officer Butler addressed by his nickname, turned

and faced the officer. The Defendant, in an emotive voice, disputed that he was

trespassing, claiming that his prior charge had been dismissed and accused the officers of

harassing him. While Garrison readily raised his shirt upon the officers asking the men if

they were armed,the Defendant only partially lifted his shirt but hesitated to expose his

waistline. When Officer Butler persisted asking "What's in your pockets?" the

Defendant finally lifted his shirt over the belt buckle area. When the Defendant did so.

Officer Butler testified that he observed a cylindrical bulge suggestive ofthe

configuration ofthe muzzle of a firearm. Meanwhile, Garrison continued walking

unimpeded in the direction of an apartment building. Officer Cooper testified that neither

he nor Officer Butler ever directed the Defendant or Garrison to stop walking.

       Officer Butler testified that he had learned from a confidential informant that men

wearing skinny jeans, ofthe same type Defendant was wearing, often secure a firearm by

                                            3
wedging it into the front oftheir pants. Officer Butler placed his hand in that area and

detected the grip of a firearm, which he then seized. The officers then attempted to

restrain the Defendant. He resisted their commands and was forcibly placed on the

ground and secured.

       Officer Butler testified on cross-examination that he had not reviewed police

records to confirm that the Defendant's 2011 arrest for trespassing on Creighton Court

property resulted in a conviction—^which it did not. He also explained that he did not use

his radio to confirm the Defendant's suspected prior trespass conviction, because he did

not want to divert his attention from the Defendant given the fact that Officer Cooper was

a trainee officer with only a few days of on-the-street experience. Neither officer recalled

directing the Defendant to stop at the time ofthe initial encounter. In fact. Garrison

continued walking after raising his shirt.

       As Judge Wilkinson prefaced his analysis of a similar investigatory stop in United

States V. Bumpers,"[t]he touchstone ofthe Fourth Amendment inquiry is one of simple

reasonableness      The term itself suggests a balance      that balance lies 'between the

public interest' in basic community safety and 'the individual's right to personal security

free from arbitrary interference by law officers.'" 705 F.3d 168, 171 (2013)(citing

United States v. Brignoni-Ponce, 422 U.S. 873, 878(1975)).

       The officers' initial contact with the Defendant in this case was what the U.S.

Supreme Court has characterized as a "police-citizen encounter," which falls short of

implicating the Fourth Amendment. See Fla. v. Bostich, 501 U.S. 429,439-40(1991)

and United States v. Lewis,606 F.3d 193, 197-98(4th Cir. 2010). The engagement

                                             4
began by asking the two men why they were in Creighton Court. Suspecting that they

were trespassing on posted property and knowing that the area had a reputation of

harboring armed drug traffickers, Officer Butler asked the Defendant and Garrison to lift

their shirts. Officer Butler testified that this was a common practice in that area to ensure

that the individual he was addressing was not armed. Garrison immediately complied

and continued walking. The Defendant partially raised his shirt and declined to display

the front area of his trousers, where Officer Butler knew firearms are commonly

concealed.


       At this point, there is a plausible argument that the encounter escalated to an

investigative stop, premised on reasonable suspicion that the Defendant may be armed

based on articulable facts. See Illinois v. Wardlow, 528 U.S. 119, 124(2000); Terry v.

Ohio, 392 U.S. 1 (1968). As the Fourth Circuit noted in United States v. Branch,"in

order to justify a Terry stop, a police officer must simply point to 'specific and articulable

facts which, taken together with rational inferences from the facts,' Terry, 392 U.S. at 21,

evince 'more than an inchoate and unparticularized suspicion or hunch' of criminal

activity ...." 537 F.3d 328, 336(4th Cir. 2008)(citing Wardlow, 528 U.S. at 124

(internal citations omitted)).

       The Court in Branch added that courts "must take a commonsense and contextual

approach to evaluating the legality of a Terry stop." Branch,537 F.3d at 336. The

Fourth Circuit further noted that "reasonable suspicion is a nontechnical conception[] that

deal[s] with the factual and practical considerations of everyday life on which reasonable
and prudent [people], not legal technicians, act." Id. (citing Ornelas v. United States, 517

U.S. 690,695(1996)(internal quotation marks omitted)).

       This is not the frequently litigated case of a random stop of a seemingly suspicious

person on a street comer. Officer Butler clearly had articulable suspicion that the

Defendant may be engaged in criminal activity when he encountered him. This suspicion

escalated as he and Officer Cooper approached the men. Aside from his interactions with

the Defendant that day. Officer Butler, who frequently patrolled that area, had recently

reviewed Richmond Police Department records pertaining to the Defendant. While the

records were admittedly not current, they indicated that the Defendant was not only

"probably armed" but had also been previously implicated in selling narcotics. (Gov't's

Ex. 3.) Officer Butler also testified that he was aware that the Defendant had a prior

arrest for trespassing on Creighton Court property, a high crime area, but was unaware

that the case had been dismissed.

       Given the circumstances at hand, coupled with the well-founded probability that

the Defendant was most likely a trespasser. Officer Butler was justified in requesting that

the Defendant raise his shirt to show that he was not armed. The Defendant's partial

compliance elevated Officer Butler's suspicion. When the Defendant finally lifted the

front portion of his garment. Officer Butler credibly testified that the contour of a firearm

was visible justifying its seizure. Therefore, Defendant's Motion to Suppress Evidence

and Statements will be denied.
        An appropriate Order will accompany this Memorandum Opinion.



                                                              Is!
                                             Henry E. Hudson
                                             Senior United States District Judge


Date:            g
Richmond, Virginia
